ROONEY, Retired Justice,
dissenting, with whom CARDINE, C.J., joins.
I join in the dissent of Chief Justice Cardine. In addition to that said by him, I note that this is a testamentary trust. Contrary to that said in the majority opinion, it does not have any “independent life without regard to” the will, and it is “dependent on the will [for its legal existence].” Appellant benefits only because of the will, albeit through a trust established therein. As expressly set forth in the will, the intent of the testator was to benefit the appellant — not the trustee. Appellant was a beneficiary named in the will as provided in W.S. 2-7-615.
It would serve no purpose to address in this dissent the other issues presented in this case which become pertinent once appellant is recognized to be a beneficiary under the will. Whether or not I would find reversible error therein is not important.